Bell Microproducts Announces Preliminary Fourth Quarter Sales Revenue Up 8% to 10% Sequentially SAN JOSE, Calif, Jan. 11, 2010 Bell Microproducts Inc. (OTCBB:BELM), one of the world's largest value-added distributors of storage and computing technology, today announced that it anticipates recording net sales for the quarter ended December 31, 2009 of approximately $830 million to $840 million, a sequential and year-over-year increase of approximately 8% to 10%.This is above the high-end of the Company’s original guidance revenue range of $796 million to $819 million. “We are pleased to report a continued improvement in our sales levels in the fourth quarter,” said Don Bell, chief executive officer.“Sales have increased by close to 20% from the second quarter of 2009.We have seen improvements in business in all geographies and most product categories.The product categories of storage components, storage systems, and computer systems have been strong contributors to our growth.We are optimistic that the improvement in demand in the last half of 2009 is an indicator of improved market conditions as we go forward in 2010.” Preliminary net sales for each of the three major geographies consisted of the following: · Following a strong third quarter, North American net sales increased 3% sequentially and 1% year-over-year. · Europe net sales increased 17% sequentially and 13% year-over-year. · Latin American net sales increased 6% sequentially and 19% year-over-year. Preliminary net sales for the two major categories of products and services consisted of the following: · The Components and Peripherals category increased 14% sequentially and 26% year-over-year. · The Solutions category increased 6% sequentially and declined 1% year-over-year. The
